                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


ROMERO MONTE THOMAS-EL,

      Plaintiff,

v.                                             Case No. 2:19-cv-11713
                                               Hon. Arthur J. Tarnow
DOUGLAS SMITH, et al.,

      Defendants.
                                                /

                    OPINION AND ORDER OF DISMISSAL

      Plaintiff Romero Monte Thomas-El filed this pro se civil rights complaint on

June 7, 2019, against several employees of the Michigan Department of

Corrections. Plaintiff has now informed the Court that he filed a lawsuit against the

same defendants four days earlier. (Notice at 1, ECF No. 4, PageID 34.) That

matter is Case No. 2:19-cv-11554. Plaintiff requests this Court “defer this case and

all documents within this matter” to the earlier case. (Id. at 2.) Instead, the Court

will dismiss the Complaint.

      Plaintiff filed a second action against the same defendants because the

original complaint, filed May 8, 2019, had not been received two weeks later by

the clerk’s office of the Federal District Court, Eastern District of Michigan.

(Complaint at 7, ECF No. 1, PageID 10.) Plaintiff was advised to file a second time
to obtain a case number from which he could obtain the court’s assistance and then

amend the complaint to reflect the original action. (Id.)

      A litigant has “no right to maintain two separate actions involving the same

subject matter at the same time in the same court and against the same defendants.”

Cummings v. Mason, No. 11-649, 2011 WL 2745937 (W.D. Mich. July 13, 2011)

(quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977)). As part of its

inherent power to administer its docket, a district court may dismiss a suit that is

duplicative of another federal court suit. Cummings, 2011 WL 2745937 at *1

(citing, inter alia, Colo. River Water Conservation Dist. v. United States, 424 U.S.

800, 817 (1976); Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997)). A suit is

duplicative, and thus subject to dismissal, if the claims, parties, and available relief

do not significantly differ between the two actions. See Barapind v. Reno, 72

F.Supp.2d 1132, 1145 (E.D.Cal.1999); Serlin v. Arthur Andersen & Co., 3 F.3d

221, 223 (7th Cir. 1993).

      The defendants in the two actions are identical, as are the provisions of the

U.S. and Michigan Constitutions Plaintiff alleges were violated. Further, Plaintiff’s

Complaint makes clear that his intent in filing the instant case was to bring the

claims of Case No. 19-11554 before the Court. As he has achieved that aim, this

matter is now duplicative.



                                           2
     For the reasons stated above, the Complaint is DISMISSED.

     SO ORDERED.


                                  __s/Arthur J. Tarnow__________
                                  ARTHUR J. TARNOW
                                  UNITED STATES DISTRICT JUDGE

Dated: June 26, 2019




                                     3
